Citation Nr: 1409088	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1983, and from January 1990 to April 1990, with additional periods of active/inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which confirmed and continued a previous denial of service connection for a low back injury.  In June 2012, the Board reopened the Veteran's claim for service connection and remanded the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets any further delay, additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for entitlement to service connection for a low back disability.

In this case, the Veteran contends that his current low back disability is the result of his military service.  Specifically, he claims that he injured his low back while lifting a heavy pallet during active duty which resulted in his current low back disorder.  The Board notes that several service treatment records from June 1992 indicate that the Veteran strained a muscle in his back after picking up a pallet while on active training.

In conjunction with his claim, the Veteran was afforded a VA examination to address his low back disorder in November 2009.  At that time, he was diagnosed with lumbar strain.  The examiner concluded that this condition was not related to the Veteran's military service because there was no evidence of ongoing low back problems since his in-service injury.  The examiner further commented that back pain is a "common complaint and malady seen in the general population."  

However, as noted in the June 2012 Board remand, the examiner failed to address September 2000 and July 2003 private lumbar spine MRI reports showing mild disc bulging at L3-4, L4-5, and L5-S1, right paracentral disc protrusion at L5-S1, and desiccation of the L3-4 and L4-5 intervertebral disc with mild disc bulging and spondylosis, or whether these diagnoses may be related to the Veteran's in-service injury.  Additionally, the examiner failed to reconcile his conclusion that back pain was a "common complaint and malady" with a June 2004 letter from the Veteran's private chiropractor letter indicating that the Veteran has significant low back problems relative to his age.  

The Board notes that July 2005 and March 2008 letters from the Veteran's private chiropractor appear to link the Veteran's low back symptoms to his military service.  However, the private chiropractor did not address the lack of continuous complaints regarding the low back from 1992 to the present.  As such, the Board determined that these nexus opinions were not sufficient to grant service connection.

Following the Board remand, an addendum opinion was provided in July 2012.  The examiner stated that his 2009 opinion remained unchanged.  He noted that the 2000 and 2004 MRIs contained findings seen in the general population of the same age (with or without pain or injury).  He also disagreed with the Veteran's chiropractor's 2004 opinion, as "the Veteran did not injure his lower back while in the service."  It was also noted that the Veteran's military duties were infrequent as a reservist in comparison to other personal, contributing factors such as age, genetics, sports, hobbies, and personal employment.

For several reasons, however, the Board is once again unable to rely on this examiner's opinion in order to reach a decision in this case.  First, is unclear as to whether the examiner reviewed the entire VA claims file, as a March 2008 private opinion indicated that the Veteran's back disorder was directly related to his period of active service.  It was noted that a statement from a fellow serviceman indicated that the Veteran was assigned to "all of the hard detail" between 1990 and 1993.  Records from June 1992 were also reviewed, which indicate that an in-service injury did occur, in contrast to the VA examiner's statement.  None of these reports were discussed in the June 2012 VA opinion, nor were the Veteran's competent lay statements addressed.

Second, while the private provider of record stated that the Veteran's back disorder was significantly worse than others his same age, the VA examiner found the opposite.  No rationale was provided to demonstrate why the Veteran's disorder was to be expected in men of his age group.  Third, neither the VA examiner nor the private provider discussed the medical process by which a muscle strain, if this was properly diagnosed at the time, could, or could not, lead directly to other lumbar disorders.  The private provider stated that an in-service injury resulted in the Veteran's current diagnoses, and the VA examiner denied this possibility, though neither provided a medical analysis to support these contentions.

Fourth, the examiner did not indicate why these "other factors" were more likely than not responsible for the Veteran's low back condition than his documented, in-service injury.  It is not enough to provide a conclusory statement.  In order to reach a decision on this claim, the Board requires a probative medical opinion supported by sound medical principles.

Finally, the VA examiner relied on the Veteran's brief period of Reserve service in support of his negative opinion.  However, the Board notes that the Veteran has a documented, in-service back injury.  The Veteran does not need to demonstrate that prolonged back trauma resulted in a current diagnosis.  Instead, the evidence only needs to show that it is at least as likely as not that any event in service led to the current back disorder.

As such, the Veteran's claim is once again remanded in order to obtain an additional VA medical opinion.

The Board will also take this opportunity to request verification of the Veteran's service in June 1992.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service in June 1992 should be verified.

2.  Following completion of the above, the RO/AMC shall obtain an addendum VA opinion to address the etiology of the Veteran's back disorders, from an examiner who has not previously examined the Veteran, if possible.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination. The examination report should reflect that such a review was conducted.  The examiner is asked to respond to the following:

A. Discuss the September 2000 and July 2003 MRIs showing additional low back diagnoses, and indicate whether these findings are typical for a man in the Veteran's age group who has sustained no trauma to the back.  If these results are typical, explain in detail why this is the case.

B. Discuss the June 2004 and March 2008 letters from the Veteran's private chiropractor, indicating that the Veteran's low back problems were the result of a documented, in-service injury.  If it is found that it is less likely than not that an in-service injury of this nature could lead to the Veteran's current diagnoses, explain in detail why this is the case. 

C. The examiner should then update his/her diagnosis and provide an opinion on whether any of the Veteran's current low back disorders were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  The Veteran may be recalled for examination, if deemed necessary.

D. If it is determined that other factors, specifically excluding the Veteran's documented, in-service accident, were likely the cause of his back disorder(s), explain in detail why this is the case.  A conclusory statement stating as much will not be probative in this matter.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above action and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a low back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

